internal_revenue_service number release date index number 468a cc psi - plr-105450-00 date in re revised schedule of ruling amounts for legend taxpayer plant location commission a commission b commission c commission d state x state y states director order a plr-105450-00 order b order c settlement dear this letter responds to your request dated and subsequent submissions submitted on behalf of taxpayer the request is for a revised schedule of ruling amounts under the review provisions of sec_1_468a-3 of the income_tax regulations for taxpayer’s nuclear decommissioning fund the fund under the jurisdiction of commission a commission b commission c commission d state x and commission d state y the commissions the required information was submitted on behalf of taxpayer pursuant to sec_1_468a-3 taxpayer has represented the following facts and information taxpayer is subject_to the audit jurisdiction of the district taxpayer is an investor-owned electric utility incorporated in state x serving the states taxpayer is the sole owner of the plant at location taxpayer’s nuclear decommissioning costs that are included in taxpayer’s cost of service for ratemaking purposes for the plant are subject_to the jurisdiction of commission a which currently represents percent of total electric energy sales commission b which currently represents percent of total sales commission c which currently represents percent of total sales commission d state x which currently represents the percent of total sales and commission d state y which currently represents the remaining percent of total sales the commissions have authorized nuclear decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes the plant began sustained and substantial generation of electricity for sale to customers in and the operating for purposes of this ruling commission d state x and commission d state y are treated as separate public_utilities commissions plr-105450-00 license issued by the nuclear regulatory commission nrc for the plant is scheduled to expire on midnight on the internal_revenue_service approved taxpayer’s initial schedule of ruling amounts under sec_468a of the code for the plant a subsequent schedule of ruling amounts was approved in a letter dated and corrected in a letter dated taxpayer has submitted this request for a revised schedule of ruling amounts for through with respect to commission b commission c and commission d state y because the service did not provide a schedule of ruling amounts for these jurisdictions beyond the taxable_year in the prior letters in addition taxpayer has requested a revised schedule of ruling amounts with respect to commission a for taxable years beginning with because the commission has changed the estimated cost of decommissioning the plant and therefore has changed the amount of decommissioning costs to be collected in taxpayer’s cost of service effective for the year forward taxpayer is not requesting any changes to its prior schedule for commission d state x there are no pending proceedings before the commissions that may result in an increase or decrease in the amount of decommissioning costs included in taxpayer's cost of service for ratemaking purposes as of the balance of the fund was dollar_figure the after-tax rate of return expected to be earned by the assets of the fund is percent for commission a and percent for commission b commission c and commission d state y commission a conducted new rate proceedings during calendar_year resulting in order a in order a commission a based the amount of decommissioning costs included in taxpayer’s cost of service upon the review of nuclear plant decommissioning prepared by taxpayer’s capital_asset accounting department based on this report the estimated cost of decommissioning the plant is dollar_figure escalating the commission a’s jurisdictional portion of this figure at percent per year yields an estimated future decommissioning cost of dollar_figure commission b has not conducted rate proceedings resulting in changes to the amount of nuclear decommissioning costs collected from customers by commission b since the service issued its plr-105450-00 previous letter in order b commission b based the amount of decommissioning costs included in taxpayer’s cost of service upon the review of nuclear plant decommissioning prepared in date by taxpayer’s capital_asset accounting department formerly known as the corporate economic and depreciation department the department report based on the department report the estimated cost of decommissioning the plant is dollar_figure escalated at percent per year results in an estimated future decommissioning cost of dollar_figure of which the commission b jurisdictional amount is dollar_figure commission c has not conducted rate proceedings resulting in changes to the amount of nuclear decommissioning costs collected from customers by commission c since the service issued its previous letter commission c in order c approved a settlement agreement between taxpayer and the commission c staff the amount of decommissioning costs in order c was based on the department report however commission c disallowed recovery_of amounts relating to the percent contingency factor that had been incorporated in the department report the estimated cost of decommissioning the plant is dollar_figure escalating commission c’s jurisdictional amount by percent per year results in an estimated future decommissioning cost of dollar_figure commission d state y has not conducted rate proceedings resulting in changes to the amount of nuclear decommissioning costs collected from customers by commission d state y since the service issued its previous letter commission d state y in settlement based the amount of decommissioning costs to be included in taxpayer’s cost of service on the department report however commission d state y incorporated approximately percent of the estimated decommissioning costs of the plant set forth in the department report the estimated cost of decommissioning the plant is dollar_figure escalating commission d state y ’s jurisdictional amount by percent per year results in an estimated future decommissioning cost of dollar_figure the estimated date on which the plant will no longer be included in taxpayer’s rate bases for ratemaking purposes is for commission b commission c and commission d state y the estimated_useful_life of the plant was not adjusted by the commissions before plr-105450-00 the funding_period and level_funding limitation period for the plant extend from for commission a and from for commission b commission c and commission d state y the estimated period for which the fund will be in effect is for commission a and commission b and for commission c and commission d state y the estimated_useful_life of the plant is for commission a and commission b and for commission c and commission d state y thus taxpayer has calculated its qualifying percentages to be percent for commission a and commission b and percent for commission c and commission d state y sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any taxable_year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer’s cost of service for ratemaking purposes for the taxable_year or the ruling_amount applicable to that year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any taxable_year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the taxable_year if the payment is made on account of the taxable_year within 2½ months after the close of the taxable_year sec_1_468a-1 of the regulations provides in part that an eligible_taxpayer may elect to deduct nuclear plr-105450-00 decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides in part that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any taxable_year shall not exceed the lesser_of i the cost of service amount applicable to the nuclear decommissioning fund for such taxable_year ii or the ruling_amount applicable to the nuclear decommissioning fund for such taxable_year sec_1_468a-3 of the regulations generally provides in part that a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the taxable years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 of the regulations provides that to the extent consistent with the principles and provisions of sec_1_468a-3 each schedule of ruling amounts shall be based on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 of the code and the regulations thereunder thus for example each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a taxable_year under sec_1_468a-3 of the regulations the internal_revenue_service shall provide a schedule of ruling amounts that is identical to the schedule proposed by the taxpayer but no such schedule shall be provided unless the plr-105450-00 taxpayer’s proposed schedule is consistent with the principles and provisions of sec_1_468a-3 sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any taxable_year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier taxable_year under sec_1_468a-3 and ii the level_funding limitation period begins on the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 and ii of the regulations provides that the funding_period for a nuclear decommissioning fund is the period that begins on the first day of the first taxable_year for which a deductible payment is made or deemed to be made to such nuclear decommissioning fund and ends the later of the last day of the taxable_year that includes the estimated date on which decommissioning costs of the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s cost of service for ratemaking purposes or the last day of the taxable_year that includes the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides in part that the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of plr-105450-00 decommissioning the plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that the qualifying percentage for any nuclear decommissioning fund is equal to the fraction the numerator of which is the number of taxable years in the estimated period for which the nuclear decommissioning fund is to be in effect and the denominator of which is the number of taxable years in the estimated_useful_life of the applicable nuclear power plant under sec_1_468a-3 of the regulations the estimated period for which a nuclear decommissioning fund is to be in effect begins on the later of the first day of the first taxable_year for which a deductible payment is made to the nuclear decommissioning fund or deemed made or the first day of the taxable_year that includes the date that the nuclear power plant begins commercial operations as determined by the applicable public_utility commission at the time the plant was first included in the taxpayer’s rate base and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes under sec_1_468a-3 of the regulations the estimated_useful_life of a nuclear power plant begins on the first day of the taxable_year that includes the date that the plant begins commercial operations as determined by the applicable public_utility commission at the time the plant was first included in the taxpayer’s rate base and ends on the last day of the taxable_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that for purposes of sec_1_468a-3 and iii the estimated date on which the nuclear power plant to which the nuclear decommissioning fund relates will no longer be included in the taxpayer’s rate base for ratemaking purposes is determined under the ratemaking assumptions used by the applicable public_utility commission in establishing or approving rates during the first ratemaking proceeding in which the nuclear power plant was included in the taxpayer’s rate base sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates plr-105450-00 for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any taxable_year is the sum of the ruling amounts for such taxable_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant to which the nuclear decommissioning fund relates has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations enumerates the information required to be submitted by a taxpayer in order to receive a ruling_amount for any taxable_year sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for any taxable_year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of the action by the public_utility commission plr-105450-00 sec_1_468a-3 of the regulations provides that any taxpayer that has obtained a schedule of ruling amounts pursuant to sec_1_468a-3 can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 thus the service shall not provide a revised ruling_amount applicable to a taxable_year in response to a request for a schedule of ruling amounts that is filed after the deemed payment deadline date for such taxable_year sec_1_468a-7 of the regulations provides in general that an eligible_taxpayer is allowed a deduction for the taxable_year in which the taxpayer makes a cash payment or is deemed to make a cash payment to a nuclear decommissioning fund only if the taxpayer elects the application of sec_468a a separate election is required for each nuclear decommissioning fund and for each taxable_year with respect to which payments are to be deducted under sec_468a in the case of an affiliated_group_of_corporations that join in filing a consolidated_return for a taxable_year the common parent must make a separate election on behalf of each member whose payments to a nuclear decommissioning fund during such taxable_year are to be deducted under sec_468a the election under sec_468a for any taxable_year is irrevocable and must be made by attaching a statement election statement and a copy of the schedule of ruling amounts provided pursuant to the rules of sec_1_468a-3 to the taxpayer’s federal_income_tax return or in the case of an affiliated_group_of_corporations that join in filing a consolidated_return the consolidated_return for such taxable_year the return to which the election statement and a copy of the schedule of ruling amounts is attached must be filed on or before the time prescribed by law including extensions for filing the return for the taxable_year with respect to which payments are to be deducted under sec_468a section a and c of the energy act eliminated for taxable years beginning after date the investment restrictions contained in sec_468a of the code section b and c of the energy act revised sec_468a by lowering the tax_rate applicable to a nuclear decommissioning fund for taxable years beginning after date we have examined the representations and information submitted by taxpayer in relation to the requirements set forth in the sec_468a of the code and the regulations thereunder plr-105450-00 based solely on these representations we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations the commissions have authorized decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations taxpayer has determined that the qualifying percentages under sec_1_468a-3 to be percent for commission a and commission b and percent for commission c and commission d state y the maximum amount of cash payments made or deemed made to the fund during any taxable_year is restricted to the lesser amount of the decommissioning cost applicable to the fund or the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations as required under sec_1_468a-3 of the regulations taxpayer is proposing a total ruling_amount for each taxable_year that is the sum of the separate amounts for the commissions taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and plr-105450-00 determinations used by the commissions and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund based on the above determinations we conclude that taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code the following schedule of ruling amounts is specifically approved for the commissions approved revised schedule of ruling amounts year commission a commission b commission c commission d totals state x state y the ruling amounts for commission a only and commission d state x were approved in a prior schedule of ruling amounts the ruling amounts for commission d state x are to continue through for purposes of the mandatory review required under sec_1_468a-3 of the regulations the date of that prior ruling shall govern the review period for the jurisdiction of commission d state x plr-105450-00 with agreement of taxpayer this revised schedule of ruling amounts is limited to a 5-year period for the portion of the schedule of ruling amounts for commission b commission c and commission d state y because these commissions have not taken into account the statutory changes made to sec_468a of the code by the energy act the elimination of the investment restrictions and the reduction of the tax_rate applicable to income earned by the fund may result in a greater after-tax of return than was estimated prior to the enactment of the energy act by these commissions this increased after-tax rate of return could over the life of the fund result in a balance in the fund on the last day of the funding_period that could exceed the amount of decommissioning costs allocable to the fund thus in order to prevent the excess accumulation in the fund this schedule of ruling amounts is being limited to a 5-year period except the amounts for commission a and commission d state x which took into account the amendments made by the energy act to sec_468a of the code approval of a revised schedule of ruling amounts may be granted after a determination by commission b commission c and commission d state y of an after-tax rate of return that accounts for the reduced_tax_rate and unrestricted investments approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time this ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years taxpayer must request a review and revision of the schedule of ruling amounts under sec_1_468a-3 taxpayer is required to file such a request on or before the deemed payment deadline date for the first taxable_year in which the rates reflecting such action became effective the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated above payments made to the fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to the fund or the ruling amounts applicable to the fund in the taxable_year except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the plr-105450-00 above-described facts under any other provision of the code or regulations this letter_ruling is directed only to taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to your authorized legal representatives pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to taxpayer’s federal_income_tax return for each taxable_year in which taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries
